Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/263,000 filed on 01/25/2021.  Claims 1-10 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature of “a second input shaft (103) for even gears parallel to the first input shaft” recited in claims 1 and 9, line 3, must be shown or the feature canceled from the claims.  No new matter should be entered. Note the drawings show the first and second input shafts (101, 103) are coaxial to each other.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is so because the drawings do not show the claimed features (see para 2 above). Further, claims 3 recites “the first and second input shaft are placed coaxially” which is conflict to the recitation of “a second input shaft (103) for even gears parallel to the first input shaft” in claim 1 line 3, and claim 4 recites “the first input shaft (101) is placed internally to the second input shaft (103) which is conflict to the recitation of “a second input shaft (103) for even gears parallel to the first input shaft” in claim 1 line 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, line 4, the recitation of “an output shaft” constitutes a double inclusion since “an output shaft” was previously recited in claim 1, line 5.
Claim 6, line 5, the recitation of “an output shaft” constitutes a double inclusion since “an output shaft” was previously recited in claim 1, line 5.
Claim 6 recites the limitations “the 1st”, in line 5; “the 3rd”, in line 6; “the 5th”, in line 6; “the 2nd”, in line 6; “the 4th”, in line 6; and “the 6th”, in line 6.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10, as best understood, are rejected under 35 U.S.C. 102(b) as being anticipated by reference DE 102015114054. This reference is cited in the IDS submitted 01/25/2021.
 Reference ‘054 shows a gearbox system (Fig. 1) for selecting gears, including: 
a first input shaft (CNT1) for odd gears being associated to a first plurality of sprockets (1, 3, 5, 7); 
a second input shaft (CNT2) for even gears, parallel to the first input shaft, the second shaft being associated to a second plurality of sprockets (2, 4, 6); 
an output shaft (OUTPUT) having a plurality of output sprockets, each of the plurality of output sprocket corresponding to one of the sprockets on the first input shaft or on the second input shaft; 
a torque management system (S1-1, S1-2, S2-1, S2-2, C, S1&3, S2&4, S5&7, S6&R, OWC1, OWC2) adapted to transmit the torque alternatively and exclusively to one of the first and the second input shafts, wherein the torque management system includes a first (OWC1) and a second (OWC2) lockable roller bearing and an input hub (INPUT1 or INPUT2), wherein the first input shaft (CNT1) for odd gears receives the torque from the first lockable roller bearing (OWC1), when locked, and the second input shaft (CNT2) for even gears receives the torque from the second lockable roller bearing (OWC2), when locked, the first and second roller bearings being selectively and exclusively locked according to the relative rotation speed of the two input shafts. 
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658